TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00881-CV


                                 J. B., Jr. and Y. R., Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-17-003746, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants J. B., Jr. and Y. R. filed their notices of appeal on December 3, 2019,

and December 16, 2019, respectively. The appellate record was complete December 17, 2019,

making appellants’ briefs due January 6, 2020. On January 6, 2020, counsel for J. B. filed a

motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Lisa Mims and Mark Zuniga to

file appellants’ briefs no later than January 27, 2020. If the briefs are not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on January 9, 2020.
Before Chief Justice Rose, Justices Baker and Triana




                                               2